Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 1 of 36 PageID #: 1288




   UNITED STATES DISTICT COURT
   FOR THE DISTRICT OF RHODE ISLAND


   DAVID CURTIS
         VS                                     Case Number:19-CV-57 –JJM-PAS


   EMBRACE HOME LOANS, INC. ET AL


                             MEMORANDUM OF LAW


         This matter is before the Court on the Motion for Summary Judgment filed

   by Defendants, Embrace Home Loans, Inc.(“Embrace”) and Roundpoint Mortgage

   Servicing Corporation (“Roundpoint”). The complaint, which was originally filed

   in the Kent County Superior Court, was removed to this Court by Roundpoint and

   contains two counts against Roundpoint pursuant to the Real Estate Settlement

   and Procedures Act, (“RESPA”) and Count against Embrace for Breach of

   Contract and Three Counts against Embrace for Truth In Lending (“TILA”)

   Violations. The contract Count 4 is for breach of contract for failing to comply

   with the Regulations of the Department of Housing and Urban Development

   (“HUD”), which regulations are incorporated into the terms of the mortgage. The

   National Housing Act requires that, as soon as a borrower faces default the

   “mortgagee shall engage in loss mitigation actions for the purpose of providing an

                                            1
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 2 of 36 PageID #: 1289




   alternative to foreclosure … as provided in regulations by the Secretary.” 12

   U.S.C. § 1715u(a). HUD’s regulations implementing this statute are clear: “It is the

   intent of the Department that no mortgagee shall commence foreclosure or acquire

   title to a property until the requirements of this subpart have been followed.” 24

   C.F.R. § 203.500. Before an FHA mortgagee initiates foreclosure, “the mortgagee

   must ensure that all servicing requirements” for loss mitigation “have been met.”

   24 C.F.R. § 203.606. Under the terms of Plaintiff’s mortgage the mortgagee

   acknowledged that the lender could not accelerate the loan or foreclose “except as

   limited by regulations issued by the Secretary.” Mortg. ¶ 9 and ¶ 2 (RA 26, 27, 29).

   A long-standing HUD regulation requires that an FHA mortgagee make reasonable

   efforts to meet with the borrower to review all loss mitigation options before any

   acceleration of the loan or foreclosure. 24 C.F.R. § 203.604(b). Before

   three monthly installments are due on the mortgage, the mortgagee must arrange

   this meeting. Id. If a lender approves a repayment plan and the borrower

   later defaults, the lender must again solicit the borrower for a face-to-face review

   meeting. Id. Courts around the country have long considered compliance with this

   HUD regulation to be a condition precedent to a valid foreclosure of an FHA

   mortgage. This Court has adopted the reasoning of those decisions, in Dan Harry

   “The HUD regulations are express terms of the mortgage and thus fall under the

   first clause. Non compliance with FHA regulations can be basis for setting


                                             2
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 3 of 36 PageID #: 1290




   aside completed non-judicial foreclosure sale); Mathews v. PHH Mortg. Corp., 283

   Va. 723, 724 S.E. 2d 196 (2012); Lacy-McKinney Taylor Bean & Whitaker Mortg.

   Corp., 937 N.E. 2d 853, 863 (Ind. Ct. App. 2010); U.S. Bank v. Detweiler, 946

   N.E. 2d 777, 783 (Ohio Ct. App. 2010). This Court has accurately analyzed the

   mandatory nature of the FHA face-to-face meeting rule , which should apply to

   Mr. Curtis. This Count seeks compensatory damages and punitive damages arising

   from the breach of contract and covenant of good faith and dealing by Embrace

   along with legal fees and costs and legal fees pursuant to R.I.G.L.§ 9-1-45 for

   breach of contract.



         Count V seeks Injunctive Relief to enjoin any future foreclosure attempt

   unless there is compliance with the provisions of the HUD regulations. Count I

   seeks damages under TILA for failure to identify the owner, holder and Master

   Servicer of the Mortgage loan. Count II seeks damages for failure to provide an

   accurate payoff statement. Count III seeks damages pursuant to RESPA for failure

   to correct an error and identity the owner and master servicer of the mortgage loan.

   Count VI seeks damages for failure to send the Plaintiff accurate periodic

   statements due to the inclusion on the statement of fees for attributable to a

   foreclosure attempt, which was restrained by Justice Licht of the Kent Count




                                             3
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 4 of 36 PageID #: 1291




   Superior Court before this case was removed to this Court by both Defendants,

   who stated in the Removal Notice:


         Removal of this action to the United States District Court for the District of

   Rhode Island is permissible pursuant 28 U.S.C. §§ 1331 and 1441(a) because the

   Amended Complaint claims violations of federal statutes and regulations,

   including, inter alia, the Truth in Lending Act, 15 U.S.C. §§ 1601 et seq., the Real

   Estate Settlement Procedures Act 0f 1974, 12 U.S.C. §§ 2601 et seq., and the

   Dodd-Frank Wall Street Reform and Consumer Protection Act, Pub. L. 111-203,

   124 Stat. 1376 (2010), as well as certain regulations promulgated by the U.S.

   Department of Housing and Urban Development (24 C.F.R. §§ 203.501, 203.604).


   THE DEFENDANTS’ AFFIDAVIT INCORPORATES
   UNSUBSTANTIATED HEARSAY WHICH SHOULD BE DISREGARDED
         The Defendant submitted an affidavit of its supposed which sought to admit

   into the record some type of document from an entity not a party to this case in

   violation of the hearsay rule. This person sates without providing the documents

   on which she relied:


   I make this affidavit based upon my review of those records relating to the loan

   and form my own personal knowledge of how they are kept and maintained. She

   then stated without any personal knowledge:



                                             4
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 5 of 36 PageID #: 1292




   Attached to Defendants’ SOF as Exhibit O is a true and accurate copy of a report

   Defendants received from National Creditors Connection, Inc. regarding an August

   23, 2017 face-to-face meeting. The Plaintiff has disputed all of the assertions in

   this purported document, which should be stricken as hearsay. The Defendants

   asserted in this affidavit that a meeting occurred on August 23, 2017. This

   purported recorded indicated that it occurred on August 24, 2017. Nothing could

   be more uncorroborated hearsay than this document which contradicts the

   Defendant’s Affidavit and Memorandum.


   The recent decision of the First Circuit Court of Appeals in US Bank

   National Association v. Jones, 18-1719(May 30, 2019) references FRE 803(6) and

   records of prior mortgage services and is the basis for Defendant’s Motion to

   Strike the Affidavit of Sony Prudent, the purported affiant in the Summary

   Judgment motion in this case. In Jones, the Court analyzed the hearsay rule and

   whether the testimony of a Caliber Loan Servicing employee and an exhibit

   referencing the status of the loan after two prior servicers was properly admitted

   under the hearsay rule business record’s exception FRE 803(6). The issue in Jones

   was whether there was a sufficient foundation under 803(6) for the current loan

   servicer employee to testify about the status of the mortgage loan account and how

   it was boarded into the electronic system of record of the current servicer. In

   Jones, there was live testimony of a witness at a foreclosure trial. The Court set

                                             5
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 6 of 36 PageID #: 1293




   forth the criteria for the admission of records of another servicer. The Court held:

   [W]hether a third party's records . . . can be integrated into the records of the
   offering entity . . . for purposes of admission under the business records exception
   is not an issue upon which this circuit has reached a uniform conclusion"
   covering every instance. United States v. Savarese, 686 F.3d 1, 12 (1st Cir. 2012).
   Rather, the admissibility of the evidence turns on the facts of each case.
   Thus, we have affirmed the admission of business records containing third-party
   entries without third-party testimony where the entries were "intimately
   integrated" into the business records, FTC v. Direct Marketing Concepts, Inc., 624
   F.3d 1, 16 n.15 (1st Cir. 2010), or where the party that produced the business
   records "relied on the [third-party] document and documents such as those[]
   in his business," United States v. Doe, 960 F.2d 221, 223 (1st Cir. 1992) (internal
   quotation marks omitted). Conversely, in the absence of third-party evidence, we
   have rejected the admission of business records containing or relying on the
   accuracy of third-party information integrated into the later record where,
   for example, the later business did not "use[] a procedure for verifying" such
   information, lacked a "self-interest in assuring the accuracy of the outside
   information," United States v. Vigneau, 187 F.3d 70, 77 & n.6 (1st Cir.
   1999) (emphasis omitted), or sought admission of third-party statements made "by
   a stranger to it," Bradley, 891 F.3d at 35 (quoting Vigneau, 187 F.3d at
   75 (alterations omitted)). The key question is whether the records in question are
   "reliable enough to be admissible." Direct Marketing Concepts, 624 F.3d at 16
   n.15.

   The Court reviewed the testimony of the trial witness and noted:

   In answering that question, we are mindful that the "reliability of business
   records is said variously to be supplied by systematic checking, by regularity
   and continuity which produce habits of precision, by actual experience of
   business in relying upon them, or by a duty to make an accurate record as
   part of a continuing job or occupation." Fed. R. Evid. 803 advisory committee's
   note to 1972 proposed rules. The rule seeks "to capture these factors and to extend
   their impact" by applying them to a "regularly conducted activity." Id (emphasis
   added).

   The District Court had received testimony from a loan servicer employee who had

   testified that:


                                             6
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 7 of 36 PageID #: 1294




   Caliber incorporated the previous servicer's records into its own database
   and "plac[ed] its own financial interest at stake by relying on those records,"
   and that "Caliber's acquisition department took steps to review the previous
   servicer's records in a way that assured itself of the accuracy of the records."
   330 F. Supp. 3d 530, 543 (D. Me. 2018); see Trial Tr. 28:3-6, 60:17-19.
   (emphasis added)

         In Jones, the Court also noted that the mortgagor did not dispute the

   transaction history by claiming overbilling or unrecorded payments and did not

   contest the findings of the District Court that there were no discrepancies. However

   in this case, the affidavit of Plaintiff establishes a dispute as to whether any

   meeting ever occurred. Here the purported affiant does not indicate any familiarity

   with the records of the other entity and could not state that this record was ever

   integrated into Roundpoint’s records. She did not indicate any familiarity with how

   the record was prepared and who the prepared this record, which has no signatory.

   The pictures of Plaintiff’s home were taken on August 23, 2017 and the “record”

   indicates that there was a fieldcall Date of August 24, 2017 at 4:30 PM, which

   varies from the assertions of the Defendants. This record is inherently inaccurate

   and should be disregarded. Thus since it is the only basis for the motion of the

   Defendants, then without this “record” Summary Judgment would be appropriately

   granted for the Plaintiff. However in view of the document’s inherent

   inconsistency, the fact that it was not established that this person was involved in

   loss mitigation and was not even identified other than as Raul, this document does

   not support summary judgment and is inherently untrustworthy.
                                              7
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 8 of 36 PageID #: 1295




                    The Defendant cites Grimaldi v. Caliber, 1:126-CV-519-S-PAS.

   However in that case, a Caliber loss mitigation employee went to the premises of

   the Plaintiff:

          Defendants timely filed their Renewed Motion for Summary Judgment with
   an affidavit averring that a Caliber default servicing officer made a personal visit to
   Plaintiff’s Property on October 25, 2017. (Dunham Aff. ¶¶ 1–2, ECF No. 17.) The
   affidavit further states that Plaintiff was not home at the time of the visit and, in his
   absence, the default servicing officer left a letter at Plaintiff’s property. (Id. ¶¶ 3–
   5.) The letter left at Plaintiff’s property offered Plaintiff the opportunity for a
   faceto-face meeting if he so desired. (Id. ¶¶ 4–5; Letter Ex. A, ECF No. 17-1.)

          The affiant in Grimaldi was a default service employee, who filed an

   affidavit stating that he was a Default Servicing Officer and appeared at the

   property. In this case, no one knows who prepared this “report” , who signed it and

   what the person’s job is for that company, which the Defendant refers to as a

   Vendor. The purpose of a face to face meeting is to discuss loss mitigation and not

   merely to drop off a letter.

          In view of these facts, the Motion for Summary Judgment should be denied.

   THE DEFENDANT CANNOT RAISE SPOKEO ARTICLE II STANDING
   ISSUES IN REGARD TO COUNT I SINCE CARRINGTON REMOVED
   THIS CASE AND ASSERTED FEDERAL COURT JURISDICTION
          In its Notice of Removal, Roundpoint asserted Federal Jurisdiction and

   stated as to Counts I and VI, violations of the Truth in Lending Act, 15 U.S.C. §

   1601 et seq. (“TILA”), Count III asserts violations of the Real Estate Settlement

   Procedures Act, 12 U.S.C. § 2601 et seq. (“RESPA”) and Regulation X enacted


                                               8
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 9 of 36 PageID #: 1296




   thereunder. See Ex. A, to the Notice of Removal. Thus the Defendants asserted the

   jurisdiction of this Courtl.


        Thus the allegations for Federal Jurisdiction were made by the Defendant, not

 the Plaintiff. Embrace and Roundpoint have alleged in their Motion that the TILA

 and RESPA counts that the Plaintiff has not alleged a sufficient injury to maintain a

 RESPA count warranting a dismissal based on the Spokeo argument. The Defendants

 however was the party which removed this case and asserted jurisdiction. If actual

 damages were not properly pleaded then such would render the claim subject to

 dismissal for lack of jurisdiction which they have not asserted. Such a dismissal

 would be for lack of jurisdiction, pursuant to FRCP 12(b)(1), despite the fact that it

 pleaded Federal Jurisdiction. It also contended that the Plaintiff did not plead any

 damages sufficient to establish Article III jurisdiction.


        The remedy for Spokeo dismissals is based on FRCP12(b)(1), not 12(b)(6). In

 Mocek v. Allsaints USA Limited, 220 F. Supp. 3d 910(N.D., Illinois, 2016) the Court

 remanded the case due to lack of jurisdiction based on Spokeo. Plaintiff had filed a

 class action, which Defendant removed to Federal Court. Plaintiff moved to remand

 and Defendants moved to dismiss based on a Spokeo argument for lack of

 jurisdiction. The Court noted that:




                                             9
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 10 of 36 PageID #: 1297




  “dismissals because of absence of federal jurisdiction ordinarily are without prejudice

  . . . because such a dismissal may improperly prevent a litigant from refiling his

  complaint in another court that does have jurisdiction.”

   In Katz v. Six Flags Great Adventure, LLC, CA No. 18-116(D. New Jersey, August

  13, 2018), the Court cited Mocek, in remanding a case to State Court after removal by

  the Defendant. The Court noted that remand was mandatory if the Court found that

  there was no Article III jurisdiction despite Defendant’s protestations that a Motion to

  Dismiss should be granted. The Court held:

  Moreover, courts addressing this precise issue have consistently found that, where a
  defendant removes a case from state court based on a federal question, but Article III
  standing is lacking, the proper recourse is to remand the case, rather than to dismiss
  the action. See, e.g., Collier v. SP Plus Corp., 889 F.3d 894, 897 (7th Cir.
  2018) (holding, in a case that was removed under FACTA, that, upon finding that
  Article III standing was lacking, "§ 1447(c) required the district court to remand this
  case to state court" rather than to dismiss it); Polo v. Innoventions Int'l, LLC, 833
  F.3d 1193, 1196 (9th Cir. 2016) (holding that, where Article III standing is lacking in
  a case removed on the basis of federal question jurisdiction, "[r]emand is the correct
  remedy because a failure of federal subject-matter jurisdiction means only that the
  federal courts have no power to adjudicate the matter. State courts are not bound by
  the constraints of Article III.");



  Thus the Court did not dismiss the case, but instead remanded it to State Court.


        In Maine Association of Interdependent Neighborhoods v. Commissioner,

  Maine Depart Of Human Services, 876 F.2d 1051 (First Cir., 1989), the First Circuit


                                             10
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 11 of 36 PageID #: 1298




  reversed the District Court which had dismissed a case for lack of jurisdiction on the

  grounds that remand would be futile. The Court relied on 28 U.S.C. 1447(c), which

  states:

        If at any time before final judgment it appears that the district court lacks
  subject matter jurisdiction, the case shall be remanded.
            The Court found that the statute mandated remand not a dismissal.


            Similarly in Mulvey v. Allstate Insurance Company, Civ. Action No. 3:18-

  CV01271 (N.D. Texas, December 4, 2018), the District Court dismissed a case

  without prejudice based on lack of standing. Defendants had argued that the Court

  lacked standing and also sought relief on the grounds of failure to state a claim. The

  Court dismissed without prejudice stating:


        Plaintiff cannot meet his burden to allege or establish he suffered an injury-in-
  fact which is "the `[f]irst and foremost'" of the required elements of
  standing. Spokeo,136 S.Ct. at 1547. Accordingly, because Plaintiff Aaron Mulvey did
  not have standing at the time this lawsuit was filed, the case must be dismissed
  without prejudice because the Court lacks subject matter jurisdiction. See FED. R.
  CIV. P. 12(h)(3).

            In Viera v. Bayview Loan Servicing, et al,C.A. No 17-523,(D. Rhode Island,

  October 12, 2018), this Court dismissed a RI FDCPA claim and a TILA claim

  pursuant to FRCP12(b)(1) without prejudice pursuant to Spokeo analysis. Plaintiff

  had alleged charges of improper fees to the mortgage loan account under the

  RIFDCPA and TILA. A similar argument is made by the Defendants in this case in


                                              11
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 12 of 36 PageID #: 1299




  which they raise defenses based on Spokeo which if accepted by this Court would

  render this Court without jurisdiction to hear this case and mandate a remand due to

  the fact that the State Court claims are based solely on Supplemental Jurisdiction,

  which would result in those claims being remanded in the event that the Court

  accepted the argument of the Defendants, which bear the burden of establishing

  jurisdiction in this Court, not the Plaintiff, which filed a State Court action and did

  not seek to assert Article III jurisdiction. Thus this Court’s must remand the entire

  case to State Court under 28 U.S.C. 1447(c) because the Defendants are asserting

  lack of jurisdiction. The Court cannot consider the state law claims because they are

  actionable only in the event that this Court has jurisdiction over the Federal Claims.

  Since the Defendants seek to dismiss for lack of jurisdiction under Spokeo, their

  removal was improper and remand should be ordered.


  THE TILA CLAIM IS WELL PLEADED AND CONTAINS SUFFICIENT
  ALLEGATION OF ACTUAL HARM
          In the event that this Court does not remand the case to the Superior Court

   due to Defendant’s assertions that the case should not have been removed due to

   lack of Article III standing, the Plaintiff suggests that the following bases for

   damages consistent with Spokeo. The Defendant was mailed a letter on

   Novemmber 10, 2013 requesting the following information:

   This is a Request for Information relating to your servicing of the mortgage loan of
   the above-named client. All references herein are to the Truth In Lending Act

                                              12
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 13 of 36 PageID #: 1300




   (“TILA”). The written authority of the client to my law firm for this Request is
   attached hereto and incorporated herein by this reference. This request is being
   made pursuant to the provisions of the Truth in Lending Act, 15 USC 1641(f),
   which provides:


   (f) Treatment of servicer

   (1) In general
   A servicer of a consumer obligation arising from a consumer credit
   transaction shall not be treated as an assignee of such obligation for purposes
   of this section unless the servicer is or was the owner of the obligation.
   (2) Servicer not treated as owner on basis of assignment for administrative
   convenience
   A servicer of a consumer obligation arising from a consumer credit
   transaction shall not be treated as the owner of the obligation for purposes of
   this section on the basis of an assignment of the obligation from the creditor
   or another assignee to the servicer solely for the administrative convenience of
   the servicer in servicing the obligation. Upon written request by the obligor,
   the servicer shall provide the obligor, to the best knowledge of the servicer,
   with the name, address, and telephone number of the owner of the obligation
   or the master servicer of the obligation.
   (3) “Servicer” defined
   For purposes of this subsection, the term “servicer” has the same meaning as
   in section 2605 (i)(2) of title 12.
   (4) Applicability
   This subsection shall apply to all consumer credit transactions in existence or
   consummated on or after September 30, 1995.


   Pursuant to TILA, you must respond no later than ten (10) days (excluding
   legal public holidays, Saturdays and Sundays) after you receive this request
   for information.
   Please provide the following information within the time periods noted herein:

                                           13
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 14 of 36 PageID #: 1301




    1. The identity of and address for the current owner of the mortgage loan
   identified herein.
   2. The identity of and address for the master servicer of the mortgage loan
   identified herein.
   3. The identity of and address for the current servicer of the mortgage loan
   identified herein.
   4. The identity of and address for the holder of the mortgage note.


   The Defendant failed to provided this information pursuant to the statute. Instead it

   stated in its response letter dated December 21, 2017 that the insurer of the loan is

   Federal Housing Administration. Contrary to the assertions of the Defendants,

   there was no identification of the owner of the mortgage loan, the holder of the

   mortgage note and the identity of the master servicer in this letter along with their

   addresses. The letter stated that the loan is serviced by Round Point Mortgage

   Servicing Corporation on behalf of Embrace Home Loans. In view of the fact that

   the Land Evidence Records of West Warwick indicate that the mortgager was still

   vested in Mortgage Electric Resistration Systems, Inc. (“MERS”), the Plaintiff

   sought this information. In 2018 he sent another TILA letter incurring additional

   costs and expenses. (Plaintiff’s Affidavit) LLC. Its failure to respond to the TILA

   letter requesting the identity of the owner of the mortgage note, and that of the

   Master Servicer constituted a violation of TILA. The Plaintiff has demonstrated

   that he incurred damages in trying to get this information, in view of the mortgage

   status and Exhibit F, which was a report from a witness, Bernard Patterson who

                                             14
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 15 of 36 PageID #: 1302




   provided information that the Ginnie Mae Pool MA 3662 possessed the mortgage

   in November 2017 ( and still does today according to its database).



         The first appellate FDCPA decision addressing constitutional standing after

  Spokeo is the Eleventh Circuit’s unpublished decision in Church v. Accretive Health,

  Inc., 2016 WL 3611543 (11th Cir. July 6, 2016). The court held that the complaint,

  which alleged a failure to give the consumer the information required by sections

  1692e(11) and 1692g, sufficiently alleged a concrete injury that met Spokeo’s

  standards:

         The invasion of Church’s right to receive the disclosures is not hypothetical or
  uncertain; Church did not receive information to which she alleges she was
  entitled. While this injury may not have resulted in tangible economic or physical
  harm that courts often expect, the Supreme Court has made clear an injury need not
  be tangible to be concrete. See Spokeo, Inc., 578 U.S. at ---, 136 S. Ct. at 1549;
  Havens Realty Corp., 455 U.S. at 373. Rather, this injury is one that Congress has
  elevated to the status of a legally cognizable injury through the FDCPA. Accordingly,
  Church has sufficiently alleged that she suffered a concrete injury, and thus, satisfies
  the injury-in-fact requirement. (emphasis added)



         In Papetti v. Does 1-25, 2017 WL 2304227 (2d Cir. May 26, 2017), also
  unpublished, takes a similarly strong position—that the violation of FDCPA
  protections, at least those found in sections 1962e and 1692g, is a concrete injury in
  and of itself: The purpose of the FDCPA is, among other things, to protect debtors
  from “abusive debt collection practices by debt collectors.” Section 1692g furthers
  that purpose by requiring a debt collector who solicits payment from a consumer to
  provide that consumer with “a detailed validation notice,” which allows a consumer
  to confirm that he owes the debt sought by the collector before paying it. And,
                                             15
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 16 of 36 PageID #: 1303




  similarly, Section 1692e protects a consumer’s ability to fully avail himself of his
  legal rights by prohibiting debt collectors from deceiving or misleading debtors in the
  course of collecting a debt. Thus, the FDCPA violations alleged by Papetti, taken as
  true, “entail the concrete injury necessary for standing.”

         In Sayles v. Advanced Recover System, Inc., 865 F.3d 246 (5th Cir. 2017 The

  Fifth Circuit held that a consumer who alleged that a collector failed to report a

  disputed debt as disputed had Article III standing. The consumer had not alleged any

  actual damages. Noting the Supreme Court’s holding in Spokeo that standing can be

  established where a statutory violation creates the risk of real harm, the Fifth Circuit

  held that this section 1692e(8) violation “exposed Sayles to a real risk of financial

  harm caused by an inaccurate credit rating.”


        The Fourth Circuit addressed FDCPA standing in two unpublished decisions,

  Moore v. Blibaum & Associates, P.A., 2017 WL 3049521 (4th Cir. July 19, 2017),

  and the very similar case Ben-Davies v. Blibaum & Assocs., P.A., 2017 WL 2378920

  (4th Cir. June 1, 2017). In Moore the plaintiff alleged that the collector demanded

  payment of an inflated amount because it had applied an improper interest rate. The

  Fourth Circuit held that this was not a bare procedural violation, divorced from any

  concrete harm. It noted that the plaintiff had alleged that she had suffered emotional

  distress, anger, and frustration as a consequence of the FDCPA violations. It therefore

  vacated the district court decision, which had dismissed the FDCPA claim for lack of

  standing, and remanded the case for further proceedings. In a footnote it stated that


                                             16
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 17 of 36 PageID #: 1304




  neither a settlement offer made to the plaintiff nor her non-payment on the state court

  judgment were factors that should be considered in determining whether she had

  standing. In Demarais v. Gurstel Chargo, P.A., --- F.3d ---, 2017 WL 3707437 (8th

  Cir. Aug. 29, 2017). The court held that a consumer had standing to assert FDCPA

  claims based on two wrongful acts by a collection firm. First, the firm filed a

  collection action seeking interest to which it was not entitled. It also scheduled the

  case for trial without having any evidence to present, on the assumption that the

  consumer would not appear and that it would be able to obtain a default judgment.

  When the consumer appeared it asked for a continuance. The consumer alleged that

  these actions amounted to an attempt to collect a debt not owed in violation of

  sections 1692e(2) and 1692f(1), and an improper threat to take action that the

  collector could not and did not intend to take. The court held the consumer’s

  allegations that he had to retain an The court held the consumer’s allegations that he

  had to retain an attorney and serve discovery requests and that he spent time to

  defend against the meritless claim amounted to concrete injuries. It also held that the

  collector’s false representations about the amount of the debt caused a concrete injury

  because it created “risks of mental distress traditionally recognized in unjustifiable-

  litigation torts and that Congress judged sufficient for standing to sue.” The second

  wrongful act was that, after dismissing the collection action with prejudice, the firm

  served discovery requests on the consumer, falsely stating that responses were due in


                                             17
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 18 of 36 PageID #: 1305




  thirty days, which the consumer alleged was also an attempt to collect a debt not

  owed. The consumer did not allege any tangible harm resulting from this

  communication, but the court held that being subjected to attempts to collect debts

  not owed has a close relationship to the harm made actionable by the common law

  torts of malicious prosecution, wrongful use of civil proceedings, and abuse of

  process. It also held that Congress had created a statutory right to be free from

  attempts to collect debts not owed, and that violations created the risk of mental

  distress, a harm that Congress identified when enacting the FDCPA.


        In Williams v. Rushmore Loan Management Services, LLC,

  No 3:15-cv-673 (D. Connecticut, March 31, 2018 the Court did not dismiss

  an FDCPA case based on Spokeo on the grounds that :



  "where a plaintiff sues to enforce a substantive legal right conferred by statute, she
  has standing to pursue that claim without need to allege a `material risk of harm'
  because the infringement of that right constitutes, in and of itself, a concrete
  injury." Bautz v. ARS Nat'l Servs., Inc., 226 F. Supp. 3d 131, 141 (E.D.N.Y.
  2016) (emphasis added) (citing Church v. Accretive Health, Inc., 654 F. App'x 990,
  995 n.2 (11th Cir. 2016) (per curiam)); accord Garcia v. Law Offices Howard Lee
  Schiff P.C., No. 3:16-CV-00791 VAB, 2017 WL 1230847, at *3 (D. Conn. Mar. 30,
  2017).

  To determine whether a plaintiff has standing based on the violation of a statute,
  courts engage in a claim-by-claim analysis. For example, in Strubel, 842 F.3d at 190-
  194, the Court of Appeals addressed four alleged violations of the Truth in Lending
  Act ("TILA") based on the defendant's failure to disclose certain information to the
  plaintiff. The Court found standing with respect to two of the alleged violations: (1)
  the defendant's failure to disclose a consumer's rights regarding disputed credit card

                                             18
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 19 of 36 PageID #: 1306




  purchases, and (2) its failure to disclose that a consumer must contact a bank in
  writing or electronically if dissatisfied with a credit card purchase. Id. at 190-91.
  These disclosure requirements serve "to protect a consumer's concrete interest in
  `avoiding the uninformed use of credit,' a core object of the TILA." Id. at 190
  (quoting 15 U.S.C. § 1601(a)).[7]

  Here, all of plaintiff's claims arise under the FDCPA. The FDCPA was enacted "to
  eliminate abusive debt collection practices by debt collectors, to insure that those debt
  collectors who refrain from using abusive debt collection practices are not
  competitively disadvantaged, and to promote consistent State action to protect
  consumers against debt collection abuses." 15 U.S.C. § 1692. In enacting the
  FDCPA, Congress found that "[a]busive debt collection practices contribute to the
  number of personal bankruptcies, to marital instability, to the loss of jobs, and to
  invasions of individual privacy." Id.

  Williams alleges a concrete injury with respect to his claims that Rushmore falsely
  stated that the property was in foreclosure and communicated false information to a
  credit bureau, both "false, deceptive, or misleading representations" under 15 U.S.C.
  § 1692e. Most courts have found that § 1692e confers a substantive right: "By
  enacting the FDCPA, Congress permissibly created a right — the right to be free
  from false, deceptive, or misleading practices by debt collectors — for which a
  violation constitutes a particularized injury." Remington v. Fin. Recovery Servs., Inc.,
  No. 3:16-CV-865 (JAM), 2017 WL 1014994, at *2 (D. Conn. Mar. 15, 2017).[8]

  Even if § 1692e confers only procedural rights, Williams alleges more than a "bare
  procedural violation." Protecting consumers from unfair debt collection practices,
  including false or misleading statements made by debt collectors, is a "core object of
  the [FDCPA]." Bautz, 226 F. Supp. 3d at 149 (quoting Strubel, 842 F.3d at 190). The
  FDCPA is meant to protect consumers from financial stress and invasions of privacy,
  and a violation of § 1692e risks real harm to those interests. See Bautz, 226 F. Supp.
  3d at 148-49; Sayles v. Advanced Recovery Sys., Inc., 865 F.3d 246, 250 (5th Cir.
  2017) (consumer had standing with respect to claim debt collector communicated
  false information to credit bureau based on "real risk of financial harm caused by an
  inaccurate credit rating").

        In IM v. Bayview Loan Services, LLC, No. 16-CV-634, (S.D. New York,

  February 12, 2018), the Court did not dismiss an FDCPA case pursuant to Spokeo

  holding:

                                              19
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 20 of 36 PageID #: 1307




  First, Plaintiff has constitutional standing to assert his FDCPA claim because, unlike
  the plaintiffs in Rajamin, he has experienced a concrete injury. Even though Plaintiff
  is not injured by the allegedly invalid assignments, he can claim an injury from
  Bayview's misrepresentation of its right to foreclose, because abusive debt
  collection—even of a debt actually owed—is a harm in itself.

  The difference is subtle but crucial. "[A]n alleged procedural violation can by itself
  manifest concrete injury where Congress conferred the procedural right to protect a
  plaintiff's concrete interests and where the procedural violation presents a `risk of real
  harm' to that concrete interest." Strubel v. Comenity Bank, 842 F.3d 181, 190 (2d Cir.
  2016) (quoting Spokeo, 136 S. Ct. at 1549). The FDCPA does just that. To protect
  consumers' interests, the FDCPA prohibits "[t]he false representation of . . . the . . .
  legal status of any debt" and "[t]he threat to take any action that cannot legally be
  taken." 15 U.S.C. §§ 1692e(2), (5). "[C]ourts within and outside this Circuit have
  consistently held that a violation of . . . § 1692e can give rise to an injury in fact"
  because "a materially false or misleading statement is not a `bare procedural
  violation' but rather an infringement on an individual's substantive right conferred by
  Congress to receive truthful information in debt collection communications." Taylor
  v. Fin. Recovery Servs., Inc., 252 F. Supp. 3d 344, 349 (S.D.N.Y.
  2017) (quoting Spokeo, 136 S. Ct. at 1549); see also Zirogiannis v. Seterus, Inc., 707
  F. App'x 724, 727 (2d Cir. 2017) (holding that an FDCPA notice provision protects a
  concrete interest because it allows the consumer to "confirm that he indeed owes the
  debt sought by the collector and its amount before paying it").

            In Maddox v. Bank of New York Mellon Trust Company, No. 15-cv-

  1053 (W.D, New York July 24, 2018), the Court denied a Motion to

  Dismiss based on Spokeo, stating:

  The question in a case like this one—where the plaintiff has alleged only a bare
  procedural violation—is whether that violation "present[s] a material risk of harm to
  the underlying concrete interest [the legislature] sought to protect." Crupar-
  Weinmann v. Paris Baguette Am., Inc., 861 F.3d 76, 80-81 (2d Cir. 2017).[1]Applying
  that standard here, the Court can "reasonably assume" that a violation of the
  satisfaction statutes "raise[s] a sufficient degree of real risk" to a concrete interest,
  such that a person aggrieved by such a violation has suffered a cognizable injury-in-
  fact. Strubel v. Comenity Bank, 842 F.3d 181, 193 (2d Cir. 2016) (applying these
  standards to various violations of the Truth In Lending Act). Specifically, it is
  reasonable to assume that a failure to record a satisfaction of mortgage clouds the title

                                              20
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 21 of 36 PageID #: 1308




  to a person's real property by making it appear that unencumbered property is, in fact,
  encumbered, thereby creating barriers to selling the property. The failure to record a
  satisfaction also creates the appearance that a person's mortgage loan—one of "the
  biggest debt[s] many people ever take on in their lives"—has not yet been paid in
  full. Nicklaw v. CitiMortgage, 855 F.3d 1265, 1273 (11th Cir. 2017) (Martin, J.,
  dissenting from the denial of rehearing en banc). In other words, to everyone but the
  property owner, the "mortgage[] [would] appear[] not to have been satisfied," which,
  the Court can reasonably assume, could cause the property owner harm "if they had,
  for example, tried to sell or encumber the subject property, or tried to finance another
  property and been subjected to a credit check." Jaffe v. Bank of Am., N.A., 197 F.
  Supp. 3d 523, 528 (S.D.N.Y. 2016).

  To be sure, this risked injury may be "ephemeral," and many property owners
  aggrieved by a violation of the satisfaction statutes may never suffer any tangible
  injury. Zink v. First Niagara Bank, N.A., 206 F. Supp. 3d 810, 817 (W.D.N.Y. 2016).
  But "intangible injuries can . . . be concrete," and if those injuries are particularized,
  they give rise to an injury-in-fact. Spokeo, 136 S. Ct. at 1549. See also Jaffe, 197 F.
  Supp. 3d at 528 ("Whether such harm actually was realized is of no moment, because
  a plaintiff `need not allege any additional harm' beyond the violation of the statutory
  right.") (quoting Spokeo, 136 S. Ct. at 1549) (first emphasis added in Jaffe; second
  emphasis in Spokeo). In short, it appears that a violation of the "statutorily mandated
  procedures" in the satisfaction statutes "entail[s] the concrete injury necessary for
  standing," regardless of whether the Plaintiffs have "`allege[d] any additional harm
  beyond the one [the New York legislature] has identified.'" Strubel, 842 F.3d at
  189 (quoting Spokeo, 136 S. Ct. at 1549) (brackets in Strubel omitted; emphasis
  in Spokeo). Thus, the Court adopts Judge McCarthy's recommendation to deny
  BONY Mellon's motion to dismiss for lack of standing.

          In Mills v. Turner, CA. No 15-13267(D. Massachusetts August 25,

  2017), the Court found that there was such a concrete injury requiring the

  Plaintiff to hire an attorney:

  Here, the threatened injury of filing suit, as stated in the letters, prompted Mills to
  retain counsel. Such threats along with the confusion and resulting retention of
  counsel are sufficiently distinct, palpable, and personal as opposed to abstract or
  speculative. See Lujan v. Defenders of Wildlife, 504 U.S. at 564-65; Whitmore v.
  Arkansas, 495 U.S. 149, 155 (1990).


                                              21
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 22 of 36 PageID #: 1309




  In addition to the threatened injury and confusion Mills experienced, the section
  1692e statutory violation plaintiff established presents "a risk of harm to [Mills']
  concrete interest established by the FDCPA to be free of `any false, deceptive, or
  misleading representation or means in connection with the collection of any debt.'"
  Girdler v. Convergent Outsourcing, Inc., Civil Action No. 15-13359-DJC, 2016 WL
  7479541, at *3 (D. Mass. Dec. 29, 2016) (quoting section 1692e and rejecting lack of
  standing argument). As a result, "this injury is one that Congress has elevated to the
  status of a legally cognizable injury through the FDCPA." Id. (quoting Church
  V. Accretive Health, Inc., 654 Fed.Appx. 990, 994 (11th Cir. 2016) (unpublished).
  Plaintiff's viable section 1692e claim therefore establishes standing under Article III.
  See id. As aptly reasoned in an unpublished Eleventh Circuit decision, "`through the
  FDCPA, Congress has created a new right — the right to receive the required
  disclosures in communications governed by the FDCPA—and a new injury—not
  receiving such disclosures.'" Id. (quoting Church v. Accretive Health, Inc., 654
  Fed.Appx. 990, 994 (11th Cir. 2016)) (per curium); see Jordan v. ER Sols., Inc., 900
  F.Supp. 2d 1323, 1326 (S.D.Fla. 2012).

  In sum, the existence of the threatened harm and confusion resulting in the retention
  of counsel as well as the concrete injury establishes an injury in fact. Defendant's
  summary judgment motion based on a lack of standing therefore lacks merit.

  Finally, this court recognizes that, although the complaint seeks attorney's fees,
  "reimbursement of the costs of litigation cannot alone support standing."[12] Steel Co.
  v. Citizens for a Better Env., 523 U.S. 1 83, 108 (1998). Thus, entitlement to an
  award of attorney's fees under 15 U.S.C. § 1692k or the "legal costs incurred" to
  respond to the "collection activity" (Docket Entry # 16, p. 4) does not establish
  standing. See id. at 107 ("litigation must give the plaintiff some other benefit besides
  reimbursement of costs that are a byproduct of the litigation: and "`interest in
  attorney's fees is . . . insufficient to create).

  In sum, the existence of the threatened harm and confusion resulting in the retention
  of counsel as well as the concrete injury establishes an injury in fact. Defendant's
  summary judgment motion based on a lack of standing therefore lacks merit.

  Thus the complaint was sufficiently pleaded with Summary Judgment being denied.


         In Ready v. Synchrony Bank, No 2:17-cv-434, D. Maine, April 6, 2018, the

  Court did not dismiss a Telecommunications Act case in which the Plaintiff alleged

                                             22
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 23 of 36 PageID #: 1310




  that he had received automated phone calls in violation of the Federal Statute

  prohibiting such action. The Court held that violation of the statute itself constituted

  a concrete injury:

  Even prior to this development, as the plaintiff observes, see Response in Opposition
  to Defendant's Motion To Dismiss ("Opposition") (ECF No. 12) at 8-9, a number of
  courts, including the United States District Court for the District of Massachusetts,
  criticized Romero and/or reached the same conclusion as the Ninth Circuit, that is,
  that calls allegedly violating the TCPA inherently cause concrete injury for purposes
  of standing to pursue a TCPA claim, see, e.g., Gibbs v. SolarCity Corp., 239 F.
  Supp.3d 391, 395-96 (D. Mass. 2017) ("This court agrees with the majority of courts
  finding that Congress, when it enacted the TCPA, recognized receiving unsolicited
  telemarketing calls is a legally cognizable harm and comprises a `concrete' injury. . . .
  Unsolicited telemarketing phone calls[,] by their nature, invade the privacy and
  disturb the solitude of their recipients.") (citation and internal quotation marks
  omitted); Abante Rooter & Plumbing, Inc. v. Pivotal Payments, Inc., Case No. 16-cv-
  05486-JCS, 2017 WL 733123, at *6 (N.D. Cal. Feb. 24, 2017) ("In the wake of the
  Supreme Court's decision in Spokeo, numerous courts have addressed whether a
  plaintiff's allegations that it received ATDS telephone calls in violation of the TCPA
  is sufficient to establish Article III standing. The vast majority of courts that have
  addressed this question have concluded that the invasion of privacy, annoyance and
  wasted time associated with robocalls is sufficient to demonstrate concrete injury.")
  (citations omitted).

  The First Circuit likely would adopt the better-reasoned majority approach.[2]

  Because, as discussed below, the plaintiff's allegations suffice to state a claim of
  TCPA violations, they also suffice to demonstrate that he suffered a concrete injury
  for purposes of standing to press his TCPA claim.

  The Court effectively stated that harm arising from a technical violation

  constituted a concrete injury to survive a Spokeo dismissal.

          In Zauderer v. Cirrus Consulting Group(USA), Inc., 265 F. Supp. 3d

                                             23
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 24 of 36 PageID #: 1311




  104, 108(D. Massachusetts, 2017), the Court found that a violation of the

  Telecommunications act was a concrete injury sufficient to confer standing:

  Judges in this district have found that a mere technical violation of the TCPA is, by
  itself, a concrete injury sufficient to confer standing. See Physician's Healthsource,
  Inc., 247 F.Supp.3d at 149-50, 2017 WL 1534221, at *8 (finding a concrete injury
  occurred when plaintiff received unsolicited faxes that rendered their fax line
  unavailable for legitimate business messaging while processing the junk fax); Gibbs
  v. SolarCity Corp., Civil Action No. 4:16-cv-11010-TSH, 239 F.Supp.3d 391, 395-
  96, 2017 WL 925003, at *5 (D. Mass. Mar. 8, 2017) (finding that "receiving
  unsolicited telemarketing calls is a legally cognizable harm and comprise a concrete
  injury [that]... present the precise harm and infringe the same privacy interest
  Congress sought to protect, in enacting the TCPA")(collecting cases). Several other
  circuit and district courts have reached the same conclusion. See Imhoff Inv., L.L.C. v.
  Alfoccino, Inc., 792 F.3d 627, 633 (6th Cir. 2015) (finding Article III standing where
  the plaintiff suffered a "violation of the statutorily-created right to have ones phone
  line and fax machine free from the transmission of unsolicited advertisements" by
  receiving a fax transmission on two occasions); Palm Beach Golf Center-Boca, Inc.
  v. John G. Sarris, D.D.S., P.A., 781 F.3d 1245, 1251-53 (11th Cir. 2015) (a single
  unsolicited fax may constitute a "concrete and personalized injury in the form of the
  occupation of [the recipient's] fax machine for the period of time required for the
  electronic transmission of the data" sufficient to establish Article III standing); O.P.
  Schuman & Sons v. DJM Advisory Grp. LLC,2017 WL 634069, at *2 (E.D. Pa. Feb.
  16, 2017) (holding that receiving a single-page facsimile transmission is sufficient to
  establish "concrete and particularized harm, as it was more than a `bare procedural
  violation'").



  This failure to provide the information about the owner of the mortgage loan and the

  master service was a substantive violation, for which the statute provides recourse.

  Congress intended when it enacted the statute that upon a request for the information

  mandated by the statute that the Plaintiff must be provided this information. There is

                                             24
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 25 of 36 PageID #: 1312




  no other part of the statute. Congress enacted TILA to allow transparency regarding

  the owner of mortgage loans. The consumer requests this information from the

  servicer and the information must be provided, with failure to provide this

  information resulting in damages. Here the Plaintiff adequately established damages

  by way of affidavit, which included the cost of postage and paper and copy charges

  to request this information again due to the failure of Embrace or Roundpoint to

  provide this information He incurred time away from his usual activities and

  incurred costs to call and visit his attorney regarding this claim for information

  regarding the owner, holder and Master Servicerof the mortgage note which

  purportedly attempted to foreclose on his property.

          Thus there is a genuine issue of material fact as to the damages incurred by

  the Plaintiff and this Motion should be denied.


   THE REGULATION X COUNTS ARE WELL PLEADED AND ALLEGE
  DAMAGES THUS SATISFYING THE SPOKEO STANDARD
          The case law regarding Regulation X and RESPA holds that actual damages
  for failure to correct and error include the cost of postage and coping costs in
          transmitting two Notices of Error to the loan servicer. These damages alone

   are sufficiently pleaded in addition to the other damages pleaded. Contrary to

   Defendant’s assertions the pleadings do not merely relate to legal fees and the costs

   of litigation. In his affidavit, Plaintiff has asserted factual information regarding the

   damages. In Count III, the Plaintiff alleged that Roundpoint had had failed to
                                              25
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 26 of 36 PageID #: 1313




   correct an error for seeking to foreclose without a face to face meeting and

   complying with the HUD regulations by removing the charges from the mortgage

   loan account. He established in his affidavit:

   27. I never had a face to face meeting, with anyone. No representative of
   Roundpoint Mortgage or Embrace Home Loans came to my home to discuss loss
   mitigation.
   28. I have reviewed the affidavit of Amber Todd and the Statement of
   Undisputed Facts filed by Defendants.
   29. I specifically deny that I spoke with anyone from Roundpoint or any agent
   or anyone at my home on August 24, 2017 at 4:30 PM or at any time or on August
   23, 2017 at 4:30 PM or at any time or on August 23, 2017 at any time.
   30. I did not accept an interview with any person on behalf of Roundpoint or
   Embrace on August 24, 2017 at 4:30 PM or on August 23, 2017. No meeting
   occurred on either day.
   31.          I was not at my home on August 24, 2017 at 4:30 PM or on August
   23, 2017 at 3:30 PM.
   32. I was not present with any person on behalf of Rounpoint or Embrace when
   a call was made in my presence on either August 23, 2017 or August 24, 2017.
   33. I did not speak with a Roundpoint Representative on the telephone for any
   reason on August 24, 2017 at 4:30 or at any other time that day or any other day.
   34. I did not refuse to inform a Roundpoint representative on any August 23,
   2017 or August 24, 2017 of any phone call in the presence of any Rounbdpoint
   representative.
   35. No person gave me a letter in a sealed personal and confidential envelope on
   August 24, 2017 or August 23, 2017 or at any time. No letters were left at my
   house on either date or any other date.
   36. The Statement of Undisputed Facts contains a false assertion of fact, namely
   that a representative of Roundpoint and Embrace went to my home for purposes of
   conducting a face- to face meeting on August 23, 2017. No one came to my house
   on that date.

                                            26
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 27 of 36 PageID #: 1314




   37. As a result of this there is a factual dispute and there is a genuine issue of
   material fact, namely that no one came to my home for a face to face meeting on
   August 23, 2017 or August 24, 2017.
   38.     The HUD Regulations also require, prior to declaration of any
   default or acceleration of the note, that the mortgagor be provided
   information on all loss mitigation options.
   39.     Roundpoint was required to offer and communicate with me
   regarding the loss mitigation options indicated in the Regulations. These
   were the following loss mitigation options.
        Deeds in lieu of foreclosure
        preforclosure sales
        assumptions
        special forebearance
        recasting of mortgages
        partial claims


      40. These requirements are located in the Code of Federal regulations,
      which state:
         203.605 Loss mitigation performance.
      (a)Duty to mitigate. Before four full monthly installments due on
      the mortgage have become unpaid, the mortgagee shall evaluate on a monthly
      basis all of the loss mitigation techniques provided at § 203.501 to determine
      which is appropriate. Based upon such evaluations, the mortgagee shall take the
      appropriate loss mitigation action. Documentation must be maintained for the
      initial and all subsequent evaluations and resulting loss mitigation actions.
      Should a claim for mortgage insurance benefits later be filed,
      themortgagee shall maintain this documentation in the claim review file under
      the requirements of § 203.365(c).
      (b)Assessment of mortgagee's loss mitigation performance.
                HUD will measure and advise mortgagees of their loss mitigation
                performance through the Tier Ranking System (TRS). Under the TRS,
                HUD will analyze each mortgagee's loss mitigation efforts portfolio-
                wide on a quarterly basis, based on 12 months of performance, by
                computing ratios involving loss mitigation attempts, defaults, and
                claims. Based on the ratios, HUD will group mortgagees in four tiers
                (Tiers 1, 2, 3, and 4), with Tier 1 representing the highest or best

                                            27
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 28 of 36 PageID #: 1315




               ranking mortgagees and Tier 4 representing the lowest or least
               satisfactory ranking mortgagees. The precise methodology for
               calculating the TRS ratios and for determining the tier stratification
               (or cutoff points) will be provided through FEDERAL REGISTER notice.
               Notice of future TRS methodology or stratification changes will be
               published in the FEDERAL REGISTER and will provide a 30-day public
               comment period.
               Before HUD issues each quarterly TRS notice, HUD will review the
               number of claims paid to themortgagee. If HUD determines that
               the lender's low TRS score is the result of a small number
               of defaultsor a small number of foreclosure claims, or both, as defined
               by notice, HUD may determine not to designate the mortgagee as Tier
               3 or Tier 4, and the mortgagee will remain unranked.
               Within 30 calendar days after the date of the TRS notice,
               a mortgagee that scored in Tier 4 may appeal its ranking to the Deputy
               Assistant Secretary for Single Family or the Deputy
               Assistant Secretary's designee and request an informal HUD
               conference. The only basis for appeal by the Tier 4 mortgagee is
               disagreement with the data used by HUD to calculate the mortgagee's
               ranking. If HUD determines that themortgagee's Tier 4 ranking was
               based on incorrect or incomplete data, the mortgagee's performance
               will be recalculated and the mortgagee will receive a corrected tier
               ranking score.
      (c)Assessment of civil money penalty. A mortgagee that is found to have failed
      to engage in loss mitigation as required under paragraph (a) of this section shall
      be liable for a civil money penalty as provided in § 30.35(c) of this title.
            o 41. Prior to transmitting a default notice or accelerating the
               mortgage loan, Roundpoint did not provide to me or discuss with me
               any of the loss
         mitigation options pursuant to24 CFR 203.51, which states:


         § 203.501 Loss mitigation.


      Mortgagees must consider the comparative effects of their elective servicing
      actions, and must take those appropriate actions which can reasonably be

                                            28
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 29 of 36 PageID #: 1316




      expected to generate the smallest financial loss to the Department. Such actions
      include, but are not limited to, deeds in lieu of foreclosure under § 203.357, pre-
      foreclosure sales under § 203.370, partial claims under § 203.414, assumptions
      under § 203.512, special forbearance under §§ 203.471 and 203.614, and
      recasting of mortgages under § 203.616. HUD may prescribe conditions and
      requirements for the appropriate use of these loss mitigation actions, concerning
      such matters as owner-occupancy, extent of previous defaults, prior use of loss
      mitigation, and evaluation of the mortgagor's income, credit and property.
   42. Thus there was no basis for the loan being declared in default or accelerated
   without compliance with the HUD regulations.
         The Plaintiff categorically denied that anyone came to his house on August

   23, 2017 as alleged by the Plaintiff. Thus he has created a genuine issue of material

   fact regarding this issue and thus Summary Judgment cannot be granted on this

   Count for failing to correct the error for liability or for lack of damages. He

   asserted that the legal fees and costs for which he sought damages related to the

   process in which he had an attorney file two Notices of Error to correct the error.


         The second error which Roundpoint did not correct was the failure to

   identify the owner and master servicer of the mortgage loan pursuant to a Request

   for Information. Once again the Defendants suggest that there were no damages

   pursuant to Spokeo. However, the Plaintiff established damages in his affidavit,

   when he stated:


          69. Due to this failure to provide this information, I discussed this matter
   with my attorney. He incurred the time and cost of sending another letter to
   Roundpoint in conjunction with the RESPA claim and then again on September 18,
   2018, incurring additional mailing, legal and copy costs for sending out an
   additional letter under TILA requesting the identity of the owner of the mortgage

                                             29
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 30 of 36 PageID #: 1317




   loan as he had sent in November 2017.. My attorney spent an additional hour of
   time sending out the second letter and reviewing this matter with me regarding the
   failure to identify the owner. The second letter cost $6.48 to mail.
          70. I incurred time away from my usual activities speaking with my
   attorney about this failure to provide this information.
         71.    I have incurred actual damages, costs and legal fees in regard to this


   failure to comply with this TILA request. I would not have incurred these damages
   if the TILA request has been complied with.
   a.      I have incurred costs for gasoline to visit my attorney on at least one
   occasions, driving to my attorney’s office for one round trips totaling 17.8miles to
   discuss the failure of Roundpoint to respond. The IRS standard mileage allowance
   provides for .56 per mile. I spent $3.50 for gas to go to my attorney’s office to
   discuss the failure of Roundpoint to identify the owner of the mortgage loan.
          b.    I have used my cell phone to call and receive calls from my attorney
   regarding the failure of Roundpoint to respond to the TILA request. As a result I
   had to use electricity to recharge his cell phone for calls when he spoke with his
   attorney. The increased cost in electricity for this was $.10.
           c.     As stated above, I incurred attorney fees due not to file this case nor to
   litigate this case, but to review the failure of Roundpoint to respond to the TILA
   claim. These fees were $400.00.
          d.    I spent time away from my usual activities speaking with my attorney
   and going to his office to review the failure of Roundpoint to respond to the TILA
   claim.
         Contrary to the assertions of the Defendant, the Plaintiff has established

   actual damages by his affidavit.There is a no dispute in the pleadings that

   Roundpoint did not correct the error and did not identify the master servicer. There

   is a dispute as to the damages. However the Plaintiff has pleaded damages on both

   Regulation X Counts , particularly that he incurred the costs of mailing the Notices

                                              30
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 31 of 36 PageID #: 1318




   of Error, which included legal fees in reviewing the response and in transmitting

   each notice of error.


                In Sanchez v. Johnston, Blumberg & Associates and Seterus, Inc. N0.

   16-cv-7056 (N.D. Illinois, Eastern Division, August 14, 2018), the Court held that

   any enforcement of the Regulation X was an enforceable violation of RESPA. As

   in this case, the loan servicer Defendant, contended that since the foreclosure sale

   had not occurred that there was no violation of regulation and thus the RESPA

   action should be dismissed on that ground. The Court held:

                The caselaw regarding ripeness of claims for violations of 12
         C.F.R. § 1024.41 is sparse. But another court in this District did
         consider the issue in Stephens v. Capital One, N.A., No. 15-cv-9702,
         2016 WL 4697986 (N.D. Ill. Sept. 7, 2016). In Stephens, the
         defendant filed a foreclosure complaint alleging that the plaintiffs had
         missed payments on his mortgage. Id. at *1. . . the defendant
         voluntarily dismissed the foreclosure complaint. Id. But the plaintiffs
         still sued the defendant, alleging, among other things, a violation of 12
         C.F.R. § 1024.41(f). Id. at *2. The defendant moved to dismiss the
         complaint, arguing that the plaintiffs' RESPA claim was not ripe due
         to the defendant's voluntary dismissal of the foreclosure complaint
         and the fact that foreclosure was only a future possibility. Id. at *4.
         Upon considering the argument, the Stephens court held that the
         taking (or loss) of property was not required for the claimed RESPA
         violation to be ripe. Id. at *5. The court found no such requirement in
         12 C.F.R. § 1024.41(a), and further reasoned that under 12 U.S.C. §
         2605(f) damages may be recovered when a party fails to comply with
         any provision of RESPA and there is no language indicating that
         taking property is the only way to fail to comply with RESPA's
         provisions. Id. The court also noted that RESPA is a consumer
         protection statute and, as such, should be interpreted broadly. Id.


                                            31
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 32 of 36 PageID #: 1319




         This Court agrees with the reasoning in Stephens. There is no
         indication in the language of the statute or regulations that a plaintiff
         must wait until his or her property is foreclosed upon to bring an
         action. To the contrary, 12 C.F.R. § 1024.41(f)(2) expressly states that
         the prohibited action is a servicer making "the first notice or
         filing required by applicable law for any judicial or non-judicial
         foreclosure process." 12 C.F.R. § 1024.41(f)(2) (emphasis added).
         And 12 U.S.C. § 2605(f) provides that "[w]hoever fails to comply with
         any provision of this sectionshall be liable to the borrower for each
         such failure." 12 U.S.C. § 2605(f) (emphasis added).

          The Defendant has filed its Motion without making any analysis of the

   remedial consumer statute and the regulation promulgated. Under 12 U.S.C. §

   2605(f), damage occurs when a party fails to comply with any provision of the

   Real Estate Settlement Procedures Act. Additionally, “the express terms of the

   Real Estate Settlement Procedures Act clearly indicate that the Real Estate

   Settlement Procedures Act is, in fact, a consumer protection statute.” Johnstone,

   173 F. Supp. 2d at 816. Numerous courts have held that “consumer protection

   statutes are to be interpreted broadly in order to give effect to their remedial

   purposes.” Katz v. Dime Sav. Bank, FSB, 992 F. Supp. 250, 255-256 (W.D.N.Y.

   1997). Thus the purpose of Regulation X is to require servicers to follow certain

   rules. The failure to follow those rules can be enforced by an action commenced

   under 12 U.S.C. 2605(k), which provides that whoever fails to comply with any

   provision of this section shall be liable for actual damages, statutory damages

   upon a showing of pattern and practice and attorney fees and costs.



                                              32
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 33 of 36 PageID #: 1320




         In Cameron v Ocwen Loan Servicing, LLC CA No. 2:18-cv-428,(SD, Ohio,

   2020) the Court held the Defendant liable for failure to respond to a Notice of

   Error which the servicer did not correct . The Court found that the actual damages

   consisted of the cost of preparing the notice of error, which was neither responded

   to nor corrected. Thus Summary Judgment was granted for the Plaintiff in that

   case with the issue of statutory damages to remain for trial


         The Plaintiff has demonstrated pattern and practice by alleging that

   Roundpoint ignored these two Notices of Error and the TILA request and chose not

   to respond. In Grembobowiec v. Select Portfolio Servicing, Inc. CA No. 18-16885

   (D.N.J., Jul 16, 2019),the Court held:


           Under RESPA, "[a]ctual damages encompass compensation for any
   pecuniary loss including such things as ... expenses for preparing, photocopying
   and obtaining certified copies of correspondence." Cortez v. Keystone Bank,
   Inc., No. 98-2457, 2000 WL 536666, at *12 (E.D. Pa. May 2,
   2000) (citing Rawlings v. Dovenmuehle Mortg., Inc., 64 F. Supp. 2d 1156, 1164
   (M.D. Ala. 1999)) . . However, attorneys' fees incurred to remedy a RESPA
   violation "are recoverable as actual damages under RESPA if they are not incurred
   in connection with brining a suit under the statute." McGahey v. Fannie Mae, 266
   F. Supp. 3d 421, 441 (D. Me. 2017); see also Miranda v. Ocwen Loan Servicing,
   LLC, 148 F. Supp. 3d 1349, 1355 (S.D. Fla. 2015) (finding that "reasonable
   attorney's fees incurred as a result of having to send additional correspondence due
   to Defendant's alleged failure to respond" are actual damages). Here, Plaintiff
   seeks attorney's fees incurred to remedy Defendant's violations. Compl. ¶¶ 40.
   Thus, to the extent that these attorney's fees do not include costs of bringing this
   litigation, Plaintiff plausibly alleged actual damages in Counts I, II, and III, as to
   attorney's fees associated with remedying Defendant's alleged violations.




                                             33
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 34 of 36 PageID #: 1321




  The Court held that pattern and practice did not have a magic number but that more

  than two was sufficient to establish pattern and practice and entitlement to statutory

  damages:


   While there is no "magic number," courts have found a plausible pattern or practice
   when the plaintiff alleged "more than two violations of RESPA." Kapsis v. Am.
   Home Mortg. Servicing Inc., 923 F. Supp. 2d 430, 445-49 (E.D.N.Y. 2013).

   Here, Plaintiff plausibly alleges a pattern or practice. As discussed above, Plaintiff
   has plausibly pled at least five violations of Regulation X: (1) a violation of
   Section 1024.41(b) as to the First Application; (2) a violation of Section
   1024.41(b) as to the Second Application; (3) a violation of Section 1024.41(c) as to
   the First Application; (4) a violation of Section 1024.41(c) as to the Second
   Application; and (5) a violation of Section 1024.35(e) as to the First Notice.
   Therefore, Plaintiff sufficiently stated a claim for statutory damages under Counts
   I, II, and III.

         In this case the Plaintiff has alleged three failures to respond to Requests for

   Information and Truth In Lending which establish entitlement to actual damages

   based on pattern and practice. Thus the Plaintiff has established causal connection,

   liability, actual damages and pattern and practice for statutory damages on Count

   III. His affidavit establishes the damages for the two RESPA claims, which has

   not been rebutted by the Defendant. There is certainly a genuine issue of material

   fact as to the liability and damages. Thus Summary Judgment should be denied on

   the RESPA Counts.


         As indicated above, the TILA count for inaccurate statements and the facts

   of this case mandate against Summary Judgment. The Defendants who asserted

                                             34
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 35 of 36 PageID #: 1322




   Federal Jurisdiction seek to challenge it based on Spokeo. The Plaintiff has also

   establised sufficient actual damages to support its claim in the TILA Count. The

   Count incorporated the allegations contained in the complaint relating to

   the Breach of Contract, including the charges to the Plaintiff’s

   mortgage loan account. The Plaintiff establisehd damages arising from the TILA

   violation in his affidavit. In addition, the congressional intent for information for

   homeowners establishes that denial of an accurate statement is a concrete harm to

   the borrower.

         The Defendant did not seek Summary Judgment regarding the inaccurate

   payoff Count. Thus Summary Judgment cannot be granted on this Count. The

   Plaintiff has raised genuine issues of material fact as to all counts and thus this

   count should not dismissed and the Injunctive Relief cannot be dismissed until the

   case is resolved and the Defendants actually provide a face to face meeting.




                                              35
Case 1:18-cv-00057-JJM-PAS Document 36-1 Filed 01/21/20 Page 36 of 36 PageID #: 1323




                                               DAVID CURTIS

                                               By his Attorney


   January 21, 2020                            /s/ John B. Ennis
                                               JOHN B. ENNIS, ESQ. #2135
                                               1200 Reservoir Avenue
                                               Cranston, Rhode Island 02920
                                               (401) 943-9230
                                               Jbelaw75@gmail.com




                       CERTIFICATE OF SERVICE



   I hereby certify that I emailed a copy of this Memorandum to Samuel Bodurtha on
   January 21, 2020.



   /s/ John B. Ennis




                                          36
